DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/23/2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2, “the surface” lacks a prior antecedent.
Claim 7, “said at least one helicoidally winding” lacks a prior antecedent. It appears this claim should depend from claim 5, not claim 6. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Bardonneche (US 2018/0116388).
De Bardonneche disclose an applicator for cosmetic product, comprising a core (1) extending along a main direction comprising a longitudinal extension direction, and a plurality of protrusions (26, 21) integral with the core, the protrusions extending from a proximal end connected to the core to a free distal end along an elongation direction so as to define a length; wherein at least some of the protrusions comprising non-linear protrusions (see Figure 16), each has a non-linear generator over at least some of its length, and at least some of said non-linear protrusions are implanted to constitute a plurality of groups in each of which said non-linear protrusions are arranged so as to delimit centrally a space forming a cosmetic product reservoir (see Figures 15-17; paragraph 74). Regarding claim 2, the group of protrusions comprises at least two non-linear protrusions (26) (see Figure 16). Regarding claim 3, the group of protrusions comprises at least three non-linear protrusions (21, 26) (see Figure 16). Regarding claim 4, the non-linear protrusions of each group are installed on the surface of the core so as to form a polygon (see Figure 17). Regarding claim 6, the protrusions comprise at least one groove (see Figure 16). Regarding claim 7, the groove extends parallel to said . 



Claim(s) 1, 2, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osvaldo (US 2014/0016985).
Osvaldo disclose an applicator for cosmetic product, comprising a core (25) extending along a main direction comprising a longitudinal extension direction (x), and a plurality of protrusions (40,41,42) integral with the core, the protrusions extending from a proximal end connected to the core to a free distal end along an elongation direction so as to define a length; wherein at least some of the protrusions comprising non-linear protrusions (40,42), each has a non-linear generator over at least some of its length, and at least some of said non-linear protrusions are implanted to constitute a plurality of groups (53) in each of which said non-linear protrusions are arranged so as to delimit centrally a space forming a cosmetic product reservoir (see Figures 3A). Regarding claim 2, the group of protrusions comprises at least two non-linear protrusions (40, 42) (see Figure 3A). Regarding claim 6, the protrusions comprise at least one groove (see Figure 3A; space inbetween the protrusions). Regarding claim 8, the applicator is . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osvaldo (US 2014/0016985) in view of Gueret (EP 1,070,463).
Osvaldo discloses the claimed invention except for all or some of the non-linear protrusion have at least one helicoidal winding over at least some of their length comprising a helicodial winding portion. Gueret teaches a mascara brush comprising protrusions with helicoidal winding over some of their length (see Figures 4-19). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the protrusions of Osvaldo be made with helicodial winding over their length as 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
12/2/2021